Citation Nr: 1029692	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-31 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an effective date prior to February 10, 2006 for 
the grant a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to October 
1995.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO) which granted entitlement to a TDIU effective February 10, 
2006.  


FINDINGS OF FACT

1.  The Veteran filed an original claim for a TDIU on April 17, 
2003.

2.  Prior to February 10, 2006, the Veteran is not shown by 
medical evidence of record to be unemployable solely due to her 
service-connected disabilities.

3.  The July 2006 rating decision granted service connection for 
fibromyalgia, and the Veteran was assigned a 40 rating effective 
February 10, 2006.

4.  Evidence of record established entitlement to a TDIU on 
February 10, 2006; from February 10, 2006, the Veteran was shown 
to be unemployable due to a combination of her service-connected 
disabilities to include fibromyalgia. 


CONCLUSION OF LAW

The criteria for assignment of an effective date of prior to 
February 10, 2006 for the award of a TDIU have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 
C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).

The Veteran's current appeal is for an earlier effective date.  
Earlier effective date claims are generally considered to be 
"downstream" issues from the original grants of service 
connection if appealed from that initial grant of service 
connection.  VA's General Counsel has promulgated an advisory 
opinion holding that separate notice of the VA's duty to assist 
the Veteran of his or her concomitant responsibilities in the 
development of a claim involving such downstream issues is not 
required when the Veteran was provided adequate VCAA notice 
following receipt of the original claim.  VAOPGCPREC 8-2003.

The Veteran was provided VCAA notice addressing her initial claim 
for a TDIU in August 2003.  A March 2006 letter informed the 
Veteran of the evidence necessary to establish an effective date 
of an award of benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO granted entitlement to a TDIU in 
July 2006.  The Veteran was provided with additional VCAA notice 
in November 2007, which specifically addressed her present appeal 
for an earlier effective date.   Consequently, the Board finds 
that VA has provided the Veteran with adequate VCAA notice.  

The Veteran's service treatment records, VA treatment records, VA 
vocational rehabilitation records, Social Security Administration 
(SSA) medical records, VA examinations, and statements in support 
of her claim have been associated with the claims file.  VA has 
provided the Veteran with every opportunity to submit evidence 
and arguments in support of her claim, and to respond to VA 
notices.  The Veteran and her representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

B.  Law and Analysis

The Veteran seeks an effective date prior to February 10, 2006, 
for the award of a TDIU.

TDIU ratings may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2009).  However, even when the percentage 
requirements are not met, entitlement to a total rating, on an 
extraschedular basis, may nonetheless be granted, in exceptional 
cases, when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the Veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor. 38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19 (2009).

For a veteran to prevail on a total rating claim, the record must 
reflect some factor which takes his or her case outside of the 
norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 
C.F.R. §§ 4.1, 4.15 (2009).  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran can 
find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 
4.16(a).  The fact that a veteran is unemployed is generally 
insufficient to demonstrate that he is "unemployable" within the 
meaning of pertinent VA laws and regulations.  Instead, a 
longitudinal review of all the evidence is necessary in order to 
obtain a full understanding of the case.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).
The United States Court of Appeals for Veterans Claims (CAVC) has 
determined that a TDIU award is an award of increased disability 
compensation for purposes of assigning an effective date.  Wood 
v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of 
effective dates for increased evaluations is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is received 
within one year from such date, otherwise, it is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(o) (2009); See VAOGCPREC 12-98; Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997).

Determining an appropriate effective date for an increased rating 
under the effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased rating 
was received and, if possible, and (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); 
See also Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  A "claim" 
is defined as a formal or informal communication, in writing, 
requesting a determination of entitlement, or evidencing a belief 
in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2009).  An 
informal claim is any communication or action indicating intent 
to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2009).



Background and Evidence

A formal claim for a TDIU was received in April 17, 2003.

Evidence of record shows that the Veteran was last employed in 
2002 as a cashier for Coca Cola Bottling Company.  She also 
reported that the service-connected disabilities that prevented 
her from working were her service-connected mitral valve prolapse 
and hypertension.  She indicated that she had completed three 
years of college.  See VA Form 21-8940, received in April 2003.  

The Veteran was afforded a VA examination for the evaluation of 
her service-connected abdominal hysterectomy in January 2003.  
The Veteran's medical history was discussed.  The Veteran 
reported that she had cyclic vaginal discharge which occurred 
approximately every three years.  On review of the medical 
records, the VA examiner stated that it appeared that the Veteran 
had been treated for intermittent vaginal yeast infections.  
Since her hysterectomy, the Veteran reported having persistent 
left flank pain.  The Veteran reported having chest pain for the 
past three months and she reported chronic musculoskeletal 
discomfort in the chest area.  She reported that breast 
tenderness had been present for three months.   The Veteran had 
been on hormone replacement therapy since her hysterectomy and 
did not feel that she was having any side effects from her 
estrogen.  A physical examination was completed.  The Veteran was 
diagnosed with status post hysterectomy secondary to uterine 
fibroids and adenomyosis.  The Veteran had residual complaints of 
constipation which she was treating with fiber and hydration, and 
she noted persistent left flank pain.  A breast examination was 
performed and was within normal limits.  The VA examiner stated 
that the Veteran's breast tenderness was not secondary to her 
estrogen therapy.  

An August 2003 VA examination included a review of VA treatment 
records and the Veteran provided a verbal history.  The Veteran 
reported that her blood pressure was well controlled by 
medication at that time.  She had no history of myocardial 
infarction or stoke.  She had a normal stress test in March 2003 
due to episodes of chest pain which were felt to be 
musculoskeletal in origin.  The Veteran had blurry vision 
secondary to glaucoma.  The Veteran reported occasional chest 
pain, but her headaches were much improved.  She reported that 
her diabetes mellitus was controlled with diet alone and she 
reported that she had never been on insulin or any oral 
hypoglycemic agents.  The Veteran reported that she had developed 
neuropathy in her left foot and she was followed by neurology at 
VA.  The Veteran had a treadmill echocardiogram in March 2003 
which showed a normal echo study.  The Veteran reported 
intermittent chest pain.  As noted above, her chest pain was 
deemed to be non-cardiac in origin.  The Veteran was started on 
Ibuprofen with much relief of her chest pain.  With respect to 
the Veteran's status post total abdominal hysterectomy and 
bilateral salpingo-oophorectomy, the Veteran had been on estrogen 
since 1993 and recently had her dose lowered secondary to breast 
tenderness.  The Veteran had no problems since that time.  The 
Veteran had a right rotator cuff repair secondary to a March 2002 
lifting injury at her place of employment at that time at Coca 
Cola.  She had a right rotator cuff repair in March 2003.  She 
was able to perform daily activities and had somewhat full range 
of motion in the right shoulder.  At the time of the examination, 
the Veteran was unemployed.  Her last place of employment was as 
a cashier at Coca Cola.  The VA examiner noted that the Veteran 
had quit secondary to harassment related to her shoulder injury.  

A physical examination was completed in conjunction with the 
August 2003 VA examination and laboratory tests were reviewed.  A 
summary of the Veteran's diagnoses shows that the Veteran had 
hypertension controlled on Maxzide 25/37.5 milligrams daily with 
a normal stress echocardiogram.  The Veteran had no history of 
myocardial infarction or cardiovascular accident; however, she 
did have trace proteinuria.  The Veteran was diagnosed with 
diabetes mellitus type II with neuropathy and she was diagnosed 
with glaucoma.  The Veteran was diagnosed with a mitral valve 
prolapse.  She had a cardiac echocardiogram in January 2001 which 
showed no prolapse and a treadmill echocardiogram in March 2003 
which was normal.  The Veteran had a history of musculoskeletal 
pain controlled with Ibuprofen.  She had a status post total 
abdominal hysterectomy and bilateral salpingo-oophorectomy 
secondary to uterine fibroids.  The Veteran was on estrogen and 
had no problems at the time of examination.  The Veteran had a 
history of migraines which resolved completely in 1998.  The 
Veteran had a right rotator cuff repair in March 2003 secondary 
to a work injury.  She had an allergic reaction to Vicodin status 
post right rotator cuff repair; she did not have any complication 
since her discharge in March 2003. 

Monthly reports for supportive services dated from March 2003 to 
September 2003, associated with the Veteran's vocational 
rehabilitation records show that the Veteran's employment 
barriers included an unstable work history, academic barriers, 
lack of training, previous problems interacting with co-workers, 
unstable living situation, and physical limitations.  The Veteran 
had continuing complaints related to her nonservice-connected 
rotator cuff tear, and reported treatment for diabetes mellitus, 
neuropathy, and glaucoma.  The Veteran was active in her church 
ministry and was working on writing a book.  

A January 2004 vocational rehabilitation counseling note shows 
that the VA counselor agreed that the Veteran's service-connected 
disabilities materially contributed to her limitations to 
employment.  However, they were complicated by her nonservice-
connected disabilities which appeared to be more limiting to her 
employability.  

A June 2004 Vocational Rehabilitation counseling report supported 
a finding of infeasibility for employment.  The counselor stated 
that the Veteran's service-connected and nonservice-connected 
(psychiatric) conditions prevented her from being successful.  

The Veteran was seen in the emergency room at VA for chest wall 
pain in February 2005.  The Veteran had a discharge diagnosis of 
chest wall pain/musculoskeletal pain.  A later February 2005 
treatment note and emergency room note shows that the Veteran 
presented with a history of fibromyalgia.  Her last emergency 
room visit in February 2005 reflects a diagnosis of fibromyalgia, 
aggravated with depression and situational stress.  A March 2005 
note shows that the Veteran was seen for complaints of severe 
pain due to fibromyalgia.  The Veteran reported that her 
emergency room doctor diagnosed her with fibromyalgia.  It was 
noted that the Veteran went to the emergency room five different 
times in February 2005.  An April 2005 note shows that the 
Veteran's chest wall pain was likely due to costochondritis.  VA 
treatment records dated in 2005 and 2006 reflect continued 
complaints of chest wall pain.

A vocational consultation completed in May 2005 identified both 
the Veteran's service-connected and nonservice-connected 
disabilities at that time.  It was noted that the Veteran had 
participated in vocational rehabilitation and was determined to 
be infeasible for employment.  With respect to the Veteran's 
currently disability status, she underwent a hysterectomy in 1993 
to remove an ovarian cyst and also to treat severe dysmenorrhea.  
She had another ovarian cyst removed in 1995.  She had chronic 
and recurrent yeast infections, though these were not disabling.  
While in service, the Veteran was diagnosed with a mitral valve 
prolapse, heart murmur, status-post fracture of the right ankle, 
bilateral chondromalacia, and sinusitis.  She had other 
nonservice-connected disabilities such as migraine headaches, 
skin rash, respiratory problems, diabetes, glaucoma, short-term 
memory loss, and gastritis.  The Veteran had a stroke in August 
2004 and September 2004.  She also had a work-related injury in 
March 2002 in which she injured her right rotator cuff and 
underwent repair.  The Veteran complained of a weak bladder, and 
had also been diagnosed with a mixed personality disorder.  A 
functional assessment was completed.  The Veteran was independent 
in her activities of daily living.  The counselor stated in her 
summary that the Veteran reported that she felt great, and had no 
difficulty in moving about the community and participating in 
outside activities.  The Veteran was intensely involved with her 
church and occupied herself with her writing and her greeting 
cards.  

VA Independent Living case evaluation forms dated in December 
2005 and January 2006 show that the Veteran sought assistance 
with purchasing an ergonomic workstation.  She spent a great deal 
of time working on her computer, writing books and preparing 
sermons for her ministry.  She also hoped to develop a greeting 
card business.  In an August 2006 letter, VA noted that the 
Veteran had successfully completed a VA program of independent 
living rehabilitation services and was declared "rehabilitated" 
with regard to such.

VA examination completed on April 2006 shows that the Veteran had 
costochondritis of the left chest, claimed as chest wall pain, 
which was etiologically related to service.  The examiner found 
that the disability's impact on occupational activities would 
include problems with lifting and carrying, as well as pain.  The 
Veteran's disability was found to have a mild effect on chores, 
with no effect on shopping, exercise, sports, recreation, 
traveling, feeding, bathing, dressing, toileting, and grooming.  

A VA examination was completed in June 2006 for the evaluation of 
the Veteran's fibromyalgia.  The Veteran was noted to have a 
known diagnosis of fibromyalgia for the past year.  The Veteran 
was taking pain medications and antidepressants for fibromyalgia.  
The Veteran had widespread pain on multiple areas around her 
shoulder joint, anterior chest wall, and lower extremities.  She 
reported that whenever her symptoms flared-up, she had difficulty 
keeping up with activities of daily living.  The Veteran had not 
worked for the last three years.   The Veteran reported that she 
was unable to stand for a long period of time.  She was 
previously in school for three years as a social service major, 
but reported that she was not able to pursue further work due to 
posttraumatic stress disorder, musculoskeletal pain, and 
headaches.  The VA examiner stated that the Veteran carried a 
diagnosis of fibromyalgia based on her history and physical 
examination, compounded on findings of chronic pain with 
depression with PTSD and the Veteran's multiple comorbidities.  
The VA examiner stated that the Veteran's disease was currently 
active based on VA criteria.  

Analysis

In a July 2006 rating decision the RO granted service connection 
for fibromyalgia, and assigned a 40 percent rating with effective 
February 10, 2006; the date of receipt of the Veteran 's claim 
for service connection.  The Board notes that Veteran did not 
specifically appeal the RO's July 2006 rating with respect to 
fibromyalgia; therefore, that decision is final.  

Prior to February 10, 2006, the Veteran was service-connected for 
a hysterectomy with bilateral salpingo-oophorectomy, rated 50 
percent disabling;  chondromalacia/retropatellar pain syndrome of 
the right knee, rated 10 percent disabling; 
chondromalacia/retropatellar pain syndrome of the left knee, 
rated 10 percent disabling; hypertension with mitral valve 
prolapsed and heart murmur, rated 10 percent disabling; and for 
residuals of a right ankle fracture, sinusitis, and vaginitis 
with noncompensable evaluations.  She had a combined 70 percent 
evaluation.  

The Veteran was in receipt of a temporary total evaluation from 
August 1, 2005 to October 1, 2005 following surgical intervention 
related to her service-connected hysterectomy with bilateral 
salpingo-oophorectomy.  Specifically, the Veteran underwent a 
retropubic urethropexy, Burch-type and cystoscopy.  

From February 10, 2006, the Veteran was additionally service-
connected for fibromyalgia with musculoskeletal pain and chest 
wall pain, rated 40 percent disabling.  She had a combined 80 
percent evaluation.  

The record shows that a formal claim for a TDIU was received in 
April 17, 2003, and there is no dispute as to the date of 
application.

The CAVC has held that the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board has therefore considered whether it is factually 
ascertainable that the Veteran was entitled to a TDIU within one 
year of receipt of her April 2003 claim.  See 38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.400(o) (2009).  

The Veteran argues that the effective date for the award of a 
TDIU should go back to when she initially filed her claim for a 
TDIU in April 17, 2003.  The Veteran contends in various lay 
statements that she is entitled to an earlier effective date 
because she has documented treatment for symptoms of fibromyalgia 
prior to February 10, 2006.  Medical evidence of record shows 
that the Veteran was first diagnosed with fibromyalgia in 
February 2005.  Further, the Veteran contends that she received 
treatment for pain related to her fibromyalgia prior to February 
10, 2006.  The Board notes, in this regard, that VA examinations 
dated in 2003 note that the Veteran complained of flank pain, 
breast tenderness, and she had a history of chest pain deemed to 
be musculoskeletal in nature.  VA treatment records reflect 
treatment for chronic chest pain, also assessed as 
musculoskeletal pain, since February 2005.  However, because the 
Veteran was not service-connected for fibromyalgia with 
musculoskeletal pain and chest wall pain prior to February 10, 
2006; her disability due to such cannot be considered prior to 
February 10, 2006 in determining whether she was unemployable for 
the purposes of assigning TDIU.  Service connection was awarded 
for fibromyalgia with musculoskeletal pain and chest wall pain 
effective February 10, 2006.  The Veteran's service-connected 
fibromyalgia was considered by the RO in granting the Veteran's 
award of a TDIU effective February 10, 2006. 

Prior to February 10, 2006, the Veteran was in receipt of a 
combined rating of 70 percent.  The Veteran had at least one 
service-connected disability ratable at 40 percent or more.  
Therefore, application of TDIU is appropriate so long as the 
severity of the Veteran's disability warrants such a rating 
during this time.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  
However, based on evidence from the claims file, it is not 
factually ascertainable that the Veteran's was unemployable due 
to her service-connected disabilities alone prior to February 10, 
2006.  

Although VA vocational rehabilitation records indicate that the 
Veteran was unemployable prior February 10, 2006, there are no 
documents on record to indicate that the Veteran was unemployable 
solely because of her service-connected disabilities, to include 
a status post hysterectomy with bilateral salpingo-oophorectomy, 
right and left knee disabilities, hypertension with mitral valve 
prolapsed and heart murmur, residuals of a right ankle fracture, 
sinusitis, and vaginitis.  Vocational rehabilitation counseling 
reports indicate that the Veteran's service-connected 
disabilities contributed to her unemployability; however, it was 
also noted that the Veteran's nonservice-connected disabilities 
appeared to be more limiting to the Veteran's employability.  
Monthly reports for supportive services dated in 2003 noted that 
the Veteran's employment barriers included an unstable work 
history, academic barriers, lack of training, previous  problems 
interacting with co-workers, unstable living situation, and 
physical limitations; however, there is no indication that the 
Veteran was rendered unemployable due to her service-connected 
disabilities alone, and the majority of the Veteran's physical 
complaints at that time were related to her nonservice-connected 
rotator cuff tear.  

VA examinations dated in 2003 show that the Veteran's service-
connected status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy was treated with estrogen and she had no 
problems at the time of her August 2003 VA examination.  The 
Veteran's hypertension was controlled on medication with a normal 
stress echocardiogram.  The Veteran's reported chest pain was 
noted to be musculoskeletal in nature, and was not shown to be 
related to her hypertension, and there was no evidence of a 
prolapse at the time of examination.  Medical evidence of record 
during the applicable time frame did not reflect specific 
complaints related to the Veteran's bilateral knee disability, 
residuals of a right ankle fracture, sinusitis, or vaginitis.  

Prior to February 10, 2006, it is not factually ascertainable 
that an increase in the Veteran's service-connected disabilities 
had occurred such that they rendered her unemployable.  Rather, 
the evidence at that time showed the Veteran's employability was 
limited due to a combination of her nonservice-connected and 
service-connected disabilities.  The Veteran's award of a TDIU in 
this case was assigned based on the effective date of her award 
of service connection for fibromyalgia in February 10, 2006.  
Specifically, the Veteran was assigned a 40 percent rating for 
fibromyalgia with musculoskeletal pain and chest wall pain in 
February 10, 2006.  Thus, from that date, the Veteran's 
disability as due to fibromyalgia and her associated pain could 
be considered in determining whether she was unemployable due 
service-connected disabilities.  

In sum, the Veteran filed an application for a TDIU in April 17 
2003.  She filed a claim for service connection for fibromyalgia 
on February 10, 2006.  In July 2006, the RO granted service 
connection for fibromyalgia with musculoskeletal pain and chest 
wall pain, and assigned a 40 percent evaluation effective 
February 10, 2006.  That decision is final.  It is not factually 
ascertainable that the criteria for a TDIU were met prior to 
February 10, 2006.  Therefore, the Board finds that an effective 
date for the award of a TDIU, prior to February 10, 2006, is not 
warranted. 


ORDER

Prior to February 10, 2006, entitlement to a TDIU is denied



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


